Judgment, Supreme Court, Bronx County (Frank Torres, J.), rendered January 9, 1995, convicting defendant, after a nonjury trial, of criminal possession of a weapon in the fourth degree, and sentencing her to 3 years probation and community service, unanimously affirmed.
Defendant’s conviction was based on legally sufficient evidence and was not against the weight of the evidence. We find no reason to disturb the trial court’s determination that defendant was guilty of possession of a knife with intent to use unlawfully against another, notwithstanding the court’s acquittal of defendant on the homicide counts. The evidence showed that defendant armed herself with a six-inch steak knife for a possible confrontation with the deceased. We note that the defense of justification, which the court accepted with respect to the homicide counts, was inapplicable to the possession count (People v Pons, 68 NY2d 264). Concur — Murphy, P. J., Milonas, Ellerin, Ross and Mazzarelli, JJ.